Citation Nr: 0604969	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  03-03 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs 
nonservice-connected death benefits.  


WITNESSES AT HEARING ON APPEAL

Appellant and a friend of her husband


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
from a September 2002 determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which found that the appellant's 
deceased spouse, upon whose alleged service VA benefits were 
claimed, had no qualifying service in the Armed Forces of the 
United States.  The appellant testified from the RO before 
the undersigned, seated in Washington, DC, at a 
videoconference hearing held in December 2005.  At that time, 
she indicated that following the hearing she was going to 
provide the Board additional evidence, with a waiver of RO 
consideration.  No such evidence has been received.  


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified 
that the appellant's deceased spouse had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.


CONCLUSION OF LAW

The deceased spouse of the appellant did not have the 
qualifying service necessary to establish her basic 
eligibility to VA death benefits.  38 U.S.C.A. §§ 101, 107 
(West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  While it does not 
appear to be entirely settled whether the VCAA applies in a 
case were the disposition is mandated by law or regulation 
(See VAOPGCPREC 11-2000; Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001)), the Board finds, regardless, that all 
pertinent mandates of the VCAA and implementing regulations 
are met.  

Under the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), VA first has a duty to provide an appropriate claim 
form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  
Second, VA has a duty to notify the appellant of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a duty 
to notify the appellant that she should submit all pertinent 
evidence in her possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in January 2002 
(letter) fulfills the requirements set forth under 38 
U.S.C.A. § 5103(a), to include any duty to inform the 
appellant to submit all pertinent evidence in her possession.  
Finally, the Board finds that VA has secured all available 
pertinent evidence and conducted all appropriate development.  
Hence, VA has fulfilled its duties under the VCAA.  

Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  In this case, however, 
because there is not a scintilla of evidence that any failure 
on the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  While perfection is an aspiration, 
the failure to achieve it in the administrative process, as 
elsewhere in life, does not, absent injury, require a repeat 
performance.  Miles v. M/V Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

The appellant essentially maintains that she is entitled to 
VA death benefits.  See VA Form 21-534, received by VA in 
December 2001.  She has indicated that she is entitled to the 
benefits currently sought on appeal based upon her late 
husband's military service with the USAFFE (United States 
Armed Forces in the Far East).  See VA Form 21-4169, received 
by VA in July 2002.

A certified copy of a Certificate of Death shows that the 
appellant's spouse died in July 1996.  

The RO received a photocopy of a "Certification" from the 
General Headquarters, Armed Forces of the Philippines, Office 
of the Adjutant General.  Review of this document, dated in 
February 2000 (with no VA date stamp), shows that the 
appellant's spouse had been inducted in December 1941.  Also 
received was a photocopy of a document supplied by the 
Province of Samar, Commonwealth of the Philippines, United 
States of America, which indicates that the appellant's 
husband served as a reservist with the USAFFE.  Review of 
this document, received by VA in October 2002, and signed and 
certified by a "commanding officer" in March 1945, also 
shows that the appellant's spouse had been inducted in 
December 1941.  The appellant also supplied VA with a 
photocopy of a document from the Republic of the Philippines, 
Department of National Defense, Philippine Veterans Affairs 
Office, dated in January 2000, and received by VA in February 
2003, which shows that the appellant's late husband was a 
veteran of World War II/Philippine Revolution.  

In January 2002, the RO requested that the service department 
verify the service of the appellant's spouse.  The RO 
provided his full name, alleged dates of service, and other 
identifying information supplied by the appellant.  

In June 2002, the NPRC certified that the appellant's spouse 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces.  

Later in June 2002, the RO again requested that the service 
department verify the service of the appellant's spouse.  The 
RO provided a different variation of the spelling of the 
deceased's name.  

In August 2002, the NPRC again certified that the appellant's 
spouse had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  

The appellant testified in December 2005 that when the 
Department of the Army searched for evidence in order to 
verify that her husband served in the United States Armed 
Forces they used the correct name.

In this case, the issue presented is one of status -- that 
is, whether the appellant's spouse was a "veteran" as that 
term is defined by statute.  A "veteran" is defined as a 
"person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable."  38 U.S.C.A. § 101(2); 
38 C.F.R. § 3.1(d).  

For purposes of determining entitlement to VA benefits, 
"service" is deemed to include a variety of Philippine 
military service.  See 38 C.F.R. § 3.40.  However, such 
service is deemed to be "active service" only when 
certified by the Armed Forces of the United States as 
follows:

For a Regular Philippine Scout or a member of one of the 
regular components of the Philippine Commonwealth Army while 
serving with Armed Forces of United States, the period of 
active service will be from the date certified by the Armed 
Forces as the date of enlistment or date of report for active 
duty (whichever is later) to date of release from active 
duty, discharge, death, or in the case of a member of the 
Philippine Commonwealth Army June 30, 1946, whichever was 
earlier.  See 38 C.F.R. § 3.41(a).  The "Armed Forces" is 
defined as including only "the United States Army, Navy, 
Marine Corps, Air Force, and Coast Guard, including their 
Reserve components."  38 C.F.R. § 3.1(a).

For the purpose of establishing entitlement to benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD Form 214, Certificate of Release or Discharge from 
Active Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions:  (1)  the evidence 
is a document issued by the service department and, (2)  the 
document contains needed information as to length, time, and 
character of service, and (3)  in the opinion of the 
Department of Veterans Affairs, the document is genuine and 
the information contained in it is accurate.  38 C.F.R. 
§ 3.203(a).

38 C.F.R. § 3.203(c) provides in pertinent part that "[w]hen 
a claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of 
paragraph (a) of this section, the VA shall request 
verification of service from the service department."  A 
service department finding as to the fact of service in the 
United States Armed Forces is, by regulation, binding upon VA 
for purposes of establishing entitlement to benefits.  38 
C.F.R. § 3.203.  Moreover, the United States Court of Appeals 
for Veterans Claims (Court) has held that "VA is prohibited 
from finding, on any basis other than a service department 
document, which VA believes to be authentic and accurate, or 
service department verification, that a particular individual 
served in the U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).  In addition, it is noted that 
"service department findings are binding on the VA for 
purposes of establishing service in the U.S. Armed Forces."  
Id.; see also Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

As noted, the NPRC has certified, on two separate occasions, 
that the appellant's spouse in this case had no active 
service in the Armed Forces of the United States.  The 
controlling regulation, 38 C.F.R. § 3.203, outlined above, 
makes this determination binding; and also as noted above, 
the Court has held that a service department determination as 
to whether or not an individual had qualifying service is 
binding on VA.  See Duro, Dacoron, supra.  None of the 
documents submitted by the appellant counters the NPRC's 
determination.

The Board consequently concludes that the appellant's 
deceased spouse is not considered a "veteran" for purposes 
of entitlement to VA benefits.  Therefore, the appellant's 
claim for entitlement to VA benefits, to include nonservice-
connected death benefits, must be denied as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

(CONTINUED ON NEXT PAGE)


ORDER

The appeal to establish basic eligibility for VA nonservice-
connected death benefits is denied.  



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


